DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.
 	
The Amendment filed 2/5/21 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 27, and 35-38 have been amended.
	No claims have been added.
	Claims 1-26, 47-50, and 53 have been canceled.
Remarks drawn to rejections of Office Action mailed 5/6/20 include:
112 2nd paragraph rejections: which have been overcome by applicant’s amendments and have been withdrawn.


An action on the merits of claims 27-46, 51-52, and 54 is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.
It is noted that claims 43 and 44 are listed as being withdrawn – however these claims are not withdrawn pursuant to the examiner withdrawing the species requirement as set forth in the 1/27/20 Office Action. These claims should not be listed as withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-46, 51-52, and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 27 is indefinite wherein R4 is optionally defined as a “cell-permealizable”. It is unclear what is intended by this recitation.
	Claim 27 also states that the compound “is not gentamycin, geneticin, fortimycin”. Initially, it should be noted that an “or” should be included between the last two compounds. 
	All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d  1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27, 29, 31, 33, 35, 37, 38, 43, 45, 51, 52, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0093418.
	‘418 discloses the compounds 22 and 24 on page 21 set forth structurally as:

    PNG
    media_image1.png
    127
    198
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    131
    199
    media_image2.png
    Greyscale
which are seen to anticipate the instant compounds wherein the instant variables are seen to be: R1 is methyl (alkyl); R2 is either OH (compound 22) or NH2 (compound 24); R3 is H; and R4 is a substituted alkyl. ‘418 also discloses compositions and methods of treating the same diseases with the same (see claims 30-40 for example). 

Claim(s) 27-38, 43, 45, 51-52, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nudelman et al. (Bioorganic and Medicinal Chemistry, 2010, vol. 18(11), pp 3735-3746). 
Nudelman et al. disclose the compounds 6 and 8 on page 3736 set forth structurally as:

    PNG
    media_image3.png
    200
    510
    media_image3.png
    Greyscale
and also the intermediate which would have been produced after step 1 going from compound 5 to 10 in 4 position which would be represented structurally as: 
    PNG
    media_image4.png
    300
    635
    media_image4.png
    Greyscale

These compounds are seen to anticipate the instant compounds wherein the instant variables are seen to be: R1 is methyl (alkyl); R2 is OH; R3 is H or the monosaccharide group; and R4 is a substituted alkyl. Nudelman et al. also discloses compositions and methods of treating the same diseases with the same (see abstract for example). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-38, 42, 43, 45, 51, 52, and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 12-25 of U.S. Patent No. 9,821,001. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant compounds and those of ‘001 are substantially overlapping as the R4-groups AHB group in ‘001 would meet the limitations of the instant claims “substituted alkyl” group. Likewise, the instant compositions and methods of using the same would be prima facia obvious.  A skilled artisan would see the applications were substantially overlapping. 

Claims 27-38, 42, 43, 45, 51, 52, and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 11-23 of U.S. Patent No. 10,159,689. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant compounds and those of ‘689 are substantially overlapping as the R4-groups AHB group in ‘689 would meet the limitations of the instant claims “substituted alkyl” group. Likewise, the instant compositions and methods of using the same would be prima facia obvious.  A skilled artisan would see the applications were substantially overlapping. 

Claims 27-38, 42, 43, 45, 51, 52, and 54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, and 13-28 of copending Application No. 16/190,312 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant compounds and those of ‘312 are substantially overlapping as the R4-groups AHB group would meet the limitations of the instant claims “substituted alkyl” group. Likewise, the instant compositions and methods of using the same would be prima facia obvious. A skilled artisan would see the applications were substantially overlapping. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-46, 51-52, and 54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 17, 20, 22, 49, and 52 of copending Application No. 16/619,445 (reference application). Although the claims at issue are not the instant compounds and those of ‘445 are substantially overlapping as the various R-groups in each application are substantially overlapping with each other. Likewise, the instant compositions and methods of using the same would be prima facia obvious. A skilled artisan would see the applications were substantially overlapping. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-46, 51-52, and 54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of copending Application No. 17/126,007 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant compounds and those of ‘007 are substantially overlapping as the various R-groups in each application are substantially overlapping with each other. Likewise, the instant compositions and methods of using the same would be prima facia obvious. A skilled artisan would see the applications were substantially overlapping. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/            Primary Examiner, Art Unit 1623